Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/588544     Attorney's Docket #: TI-79919 
Filing Date: 9/30/2019;
		
Applicant: Bernardo Gallegos 
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Amendment filed 4/6/2021 has been acknowledged.
Claims 16-20 have been cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in 

Claims 1-5 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makino (U.S. Patent Application Publication # 2016/0254214 A1).
In regards to claim 1, Makino (figures 27, 29, 31 and 33) specifically figures 29 and 31 show a package 1 comprising: a molding MR; and a conductive terminal LDtb in contact with the molding MR and having a first surface exposed to a first surface of the molding MR, the conductive terminal LDtb including a cavity (area of both first and second portion’s space) having a first portion LDd extending along at least half of the first surface of the conductive terminal LDtb and a second portion LFc(LF) extending along less than half of the first surface of the conductive terminal LDtb.
In regards to claim 2, Makino show wherein the first LDd and second LFc(LF) portions are in fluid communication with each other.
In regards to claim 3, Makino show wherein the cavity is exposed to a corner of the conductive terminal LDtb at which the first surface of the conductive terminal LDtb meets a second surface of the conductive terminal LDtb.
In regards to claim 4, Makino show wherein the cavity extends along at last half of a length of the second surface of the conductive terminal LDtb.
In regards to claim 5, Makino show wherein the second portion LFc(LF) is positioned farther away from the corner than the first portion LDd.
In regards to claim 8, Makino show wherein the package comprises a quad flat no-leads (QFN) package (see paragraph [0063]).
In regards to claim 9, Makino (figures 27, 29, 31 and 33) specifically figures 29 and 31 show a package 1 comprising: a molding MR; and a conductive terminal LDtb in contact with the molding MR, a first surface of the conductive terminal LDtb exposed to a first surface of the molding and a second surface of the conductive terminal LDtb exposed to a second surface of the molding MR, the conductive terminal LDtb including a cavity (area of both first and second portion’s space) exposed to the first and second surfaces of the conductive terminal LDtb, wherein the cavity includes first LDd and second LFc(LF) portions on the first surface of the conductive terminal LDtb, the first portion LDd extending along at least half of a length of the first surface of the LDtb, the second portion LFc(LF) extending along less than half of the length of the first surface of the conductive terminal LDtb, wherein the cavity extends along at least half of a length of the first surface of the conductive terminal LDtb.
In regards to claim 11, Makino show wherein the cavity is exposed to a corner of the conductive terminal LDtb at which the first and second surfaces meet.
In regards to claim 12, Makino show wherein the second portion LFc(LF) is farther from the corner than the first portion LDd.
In regards to claim 13, Makino show wherein the package comprises a quad flat no-leads (QFN) package (see figure 2).
In regards to claim 14, Makino show wherein the first LDd and second LFc(LF) portions are in fluid communication with each other.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Makino (U.S. Patent Application Publication # 2016/0254214 A1) in view of Gong et al. (U.S. Patent Application Publication # 2011/0244629 A1).
Makino show the features of the claimed invention as detailed above, but fail to explicitly show the conductive terminal includes nickel palladium gold plating.
Gong et al. is cited for showing a packaging process to create wettable lead flank during board assembly.  Specifically, Gong et al. (figures 5-7) discloses the conductive terminal 702 includes nickel palladium gold plating (see paragraph [0026]) for the purpose of improving integrated circuit chip packaging, by impairing visibility of the solder fillets and reducing the available solderable area which decreases the overall INTsolder joint strength and reliability between the elements.
Therefore, it would have been obvious to one of ordinary skill in the art to use Gong et al.’s nickel palladium gold terminal plating to modify Makino’s terminal plating for the purpose of improving integrated circuit chip packaging, by impairing visibility of the solder fillets and reducing the available solderable area which decreases the overall solder joint strength and reliability between the elements.

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-24 are allowed.
REASON FOR ALLOWANCE

1.	The following is an Examiner's Statement of Reasons for Allowance: 
1 comprising: a molding MR: and a first conductive terminal and a second conductive terminal in contact with the molding MR, wherein the first conductive terminal includes a first surface exposed to a first surface of the molding MR, the first conductive terminal including a first cavity with a first portion extending along at least half of the first surface of the first conductive terminal and a second portion extending along at least half of the first surface of the first conductive terminal and a second portion extending along less than half of the first surface of the first conductive terminal.
In particular, the prior art of record fails to show or collectively teach Makino (figures 27, 29, 31 and 33) specifically figures 29 and 31 show a package 1 comprising: a molding MR: and a first conductive terminal and a second conductive terminal in contact with the molding MR, wherein the first conductive terminal includes a first surface exposed to a first surface of the molding MR, the first conductive terminal including a first cavity with a first portion extending along at least half of the first surface of the first conductive terminal and a second portion extending along at least half of the first surface of the first conductive terminal and a second portion extending along less than half of the first surface of the first conductive terminal; and wherein the second conductive terminal includes a first surface exposed to the first surface of the molding MR, the second conductive terminal including a second cavity with a first portion extending along less than half of the first surface of the second conductive terminal.

  	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Response
Applicant's arguments filed 4/6/2021 have been fully considered, but are moot in view of the new grounds of rejections detailed above.

Conclusion
	The following listed are cited as of interest to this application, but not applied at this time.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









6/13/2021

/Alexander O Williams/
Primary Examiner, Art Unit 2826